IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             May 7, 2009
                                     No. 08-31181
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

JUSTO E. ROQUE, JR.,

                                                   Plaintiff–Appellant,
v.

GREG MEEKS, Postal Office Manager; UNITED STATES POSTAL
SERVICE,

                                                   Defendants–Appellees.


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:08-CV-4143


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Justo E. Roque, Jr. appeals the district court’s dismissal of his case for
failure to exhaust administrative remedies. We affirm.
                                              I
       On August 14, 2007, Roque mailed a package to the American Red Cross
Hurricane Relief Program through certified mail. After failing to receive a
confirmation of delivery, Roque made several inquiries and complaints to Greg



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                        No. 08-31181

Meeks and the United States Postal Service (USPS). Roque contends that
Meeks and the USPS were negligent in their response to his inquiries.
       On April 10, 2008, Roque submitted a letter to the USPS styled as a
“Complaint.” Without receiving a written denial of his “Complaint,” Roque filed
suit in federal district court on August 19, 2008. The district court dismissed the
suit for failure to exhaust administrative remedies. Roque timely appealed.
                                               II
       We review the district court’s dismissal under Rule 12(b)(1) de novo.1
       The Federal Tort Claims Act (FTCA) requires a plaintiff to exhaust his
available administrative remedies before bringing suit.2               If, after filing an
administrative complaint, the agency fails “to make final disposition of a claim
within six months after it is filed,” the claimant may deem such inaction to be
a final denial of the claim.3
       Viewing the facts in the light most favorable to Roque,4 we construe his
April 10, 2008 letter to constitute an administrative claim under the FTCA.
However, Roque did not produce a written denial of his claim, nor did he wait six



       1
           Lane v. Halliburton, 529 F.3d 548, 557 (5th Cir. 2008).
       2
        See 28 U.S.C. § 2675(a) (“An action shall not be instituted upon a claim against the
United States for money damages for injury or loss of property or personal injury or death
caused by the negligent or wrongful act or omission of any employee of the Government while
acting within the scope of his office or employment, unless the claimant shall have first
presented the claim to the appropriate Federal agency and his claim shall have been finally
denied by the agency in writing and sent by certified or registered mail.”).
       3
           Id.
       4
         See Lane, 529 F.3d at 557 (“In reviewing the dismissal order, we take the well-pled
factual allegations of the complaint as true and view them in the light most favorable to the
plaintiff.”).

                                                2
                                     No. 08-31181

months before filing his complaint on August 19, 2008. Therefore, Roque failed
to exhaust his administrative remedies before bringing suit.5
      AFFIRMED.




      5
          See 28 U.S.C. § 2675(a).

                                          3